Title: General Orders, 22 February 1783
From: Washington, George
To: 


                        
                             Saturday February 22nd 1783
                            Parole Georgia.
                            C. signs Huntington, Indeston.
                        
                        For the day tomorrow Major Reading.
                        For duty the 6th Massachusetts regiment.
                        In order to extend the weekly allowance of pay to all Noncommissioned officers and privates who may be
                            present with the Army during any part of the time such payment shall be made, altho’ they have not been included in the
                            Muster or Payrolls for the month of January they are (after having been mustered seperately or collectively) to be
                            included in the Weekly Abstracts for pay, and the aggregate of such men are to be annexed to the Pay rolls of the several
                            regiments for the month of January at the conclusion of the payment for that month, with a Certificate from the Inspector
                            that they have been duly mustered for said month—Whenever the rolls are thus made to correspond with the weekly payments,
                            attested Copies are to be lodged at the War office without delay.
                    